Case: 15-12045       Date Filed: 11/06/2017      Page: 1 of 2


                                                                                 [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 15-12045
                              ________________________

                       D.C. Docket No. 6:13-cv-01439-ACC-GJK



MICHAEL FRANK BURGESS,

                                                                        Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                                                      Respondent-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

Before ROSENBAUM and JULIE                          CARNES,         Circuit     Judges,     and
SCHLESINGER, * District Judge.

ORDER:




         *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District
of Florida, sitting by designation.
              Case: 15-12045    Date Filed: 11/06/2017   Page: 2 of 2


      Petitioner-Appellant Michael Frank Burgess’s April 14, 2016, letter to the

Honorable Ed Carnes, which we construe as a motion for reconsideration of the

Court’s November 18, 2015, order granting in part and denying in part Burgess’s

motion for certificate of appealability, is DENIED.




                                        2